Exhibit 10.1


 

BioCurex, Inc.

 

(f/k/a Whispering Oaks International, Inc.)

 

UNDERWRITING AGREEMENT

 

dated January 19, 2010

 

Paulson Investment Company, Inc.


--------------------------------------------------------------------------------



Underwriting Agreement

January 19, 2010

Paulson Investment Company, Inc.
811 SW Naito Parkway
Portland, Oregon 97204

Ladies and Gentlemen:

          Introductory. BioCurex, Inc., f/k/a Whispering Oaks International,
Inc., a Texas corporation (the “Company”), proposes to issue and sell to the
several underwriters named in Schedule A (the “Underwriters”) an aggregate of
1,200,000 Units, each Unit consisting of (i) 70 shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”), and (ii) 70 warrants, each
to purchase one share of Common Stock (each a “Unit Warrant”, collectively, the
“Unit Warrants”). The Unit Warrants are to be issued under the terms of a
Warrant Agreement (the “Warrant Agreement”) by and between the Company and
Securities Transfer Corporation, as warrant agent (the “Warrant Agent”),
substantially in the form most recently filed as an exhibit to the Registration
Statement (hereinafter defined). The 1,200,000 Units to be sold by the Company
are collectively called the “Firm Units”. In addition, the Company has granted
to the Underwriters an option to purchase up to an additional 180,000 Units (the
“Optional Units”), as provided in Section 2. The Firm Units and, if and to the
extent such option is exercised, the Optional Units are collectively called the
“Units”. Paulson Investment Company, Inc. has agreed to act as representative
for the several Underwriters (in such capacity, the “Representative”) in
connection with the offering and sale of the Units.

          The Company confirms its agreement with the Underwriters as follows:

          SECTION 1. Representations and Warranties of the Company.

          The Company represents, warrants and covenants to each Underwriter as
follows:

          (a) Filing of the Registration Statement. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (File No. 333-162345), which contains a form
of prospectus to be used in connection with the public offering and sale of the
Units. Such registration statement, as amended, including the financial
statements, exhibits and schedules thereto, and the documents incorporated by
reference in the prospectus contained in the registration statement at the time
such registration statement became effective, in the form in which it was
declared effective by the Commission under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), and including any required information deemed to be a part
thereof at the time of effectiveness pursuant to Rule 430A, Rule 430B or Rule
430C under the Securities Act, or pursuant to the Securities Exchange Act of
1934 and the rules and

--------------------------------------------------------------------------------



regulations promulgated thereunder (collectively, the “Exchange Act”), is called
the “Registration Statement.” Any registration statement filed by the Company
pursuant to Rule 462(b) under the Securities Act is called the “Rule 462(b)
Registration Statement,” and from and after the date and time of filing of the
Rule 462(b) Registration Statement the term “Registration Statement” shall
include the Rule 462(b) Registration Statement. Such prospectus, in the form
first filed pursuant to Rule 424(b) under the Securities Act after the date and
time that this Agreement is executed and delivered by the parties hereto (the
“Execution Time”), or, if no filing pursuant to Rule 424(b) under the Securities
Act is required, the form of final prospectus relating to the Units included in
the Registration Statement at the effective date of the Registration Statement,
is called the “Prospectus.” All references in this Agreement to the Registration
Statement, the Rule 462(b) Registration Statement, the Company’s preliminary
prospectus included in the Registration Statement (each a “preliminary
prospectus”), the Prospectus, or any amendments or supplements to any of the
foregoing, shall include any copy thereof filed with the Commission pursuant to
its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). Any
reference herein to any preliminary prospectus or the Prospectus or any
supplement or amendment to either thereof shall be deemed to refer to and
include any documents incorporated by reference therein as of the date of such
reference.

          (b) Compliance with Registration Requirements. The Registration
Statement has been declared effective by the Commission under the Securities
Act. The Company has complied with all requests of the Commission for additional
or supplemental information. No stop order preventing or suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.

          Each preliminary prospectus and the Prospectus when filed complied or
will comply in all material respects with the Securities Act and, if filed by
electronic transmission pursuant to EDGAR (except as may be permitted by
Regulation S-T under the Securities Act), was identical in content to the copy
thereof delivered to the Underwriters for use in connection with the offer and
sale of the Units other than with respect to any artwork and graphics that were
not filed. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became
effective and at all subsequent times until the expiration of the prospectus
delivery period required under Section 4(3) of the Securities Act, complied and
will comply in all material respects with the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus (including any Prospectus wrapper), as
amended or supplemented, as of its date and at all subsequent times until the
Underwriters have completed their distribution of the offering of the Units, did
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to the
Underwriters furnished to the Company in writing by the Underwriters or the
Representative expressly for use therein, it being

2

--------------------------------------------------------------------------------



understood and agreed that the only such information furnished by the
Representative consists of the information described as such in Section 8
hereof. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement that
have not been described or filed as required.

          (c) Disclosure Package. The term “Disclosure Package” shall mean (i)
the preliminary prospectus, as amended or supplemented, (ii) the issuer free
writing prospectuses as defined in Rule 433 of the Securities Act (each, an
“Issuer Free Writing Prospectus”), if any, identified in Schedule B hereto,
(iii) the pricing terms set forth in Schedule C to this Agreement, and (iv) any
other free writing prospectus that the parties hereto shall hereafter expressly
agree in writing to treat as part of the Disclosure Package. As of 9:00 a.m.
(Eastern time) on the date of this Agreement (the “Initial Sale Time”), the
Disclosure Package did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter directly or through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by or on behalf of any Underwriter consists
of the information described as such in Section 8 hereof.

          (d) INTENTIONALLY LEFT BLANK

          (e) Issuer Free Writing Prospectuses. No Issuer Free Writing
Prospectus includes any information that conflicts with the information
contained in the Registration Statement, including any document incorporated by
reference therein that has not been superseded or modified. The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by any Underwriter directly or through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by any Underwriter consists of the
information described as such in Section 8 hereof.

          (f) Offering Materials Furnished to Underwriters. The Company has
delivered to the Representative five complete manually signed copies of the
Registration Statement and of each consent and certificate of experts filed as a
part thereof, and conformed copies of the Registration Statement (without
exhibits) and preliminary prospectuses and the Prospectus, as amended or
supplemented, in such quantities and at such places as the Representative has
reasonably requested.

          (g) Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the later of each Subsequent
Closing Date (as defined below) and the completion of the Underwriters’
distribution of the Units, any offering material in connection with the offering
and sale of the Units other than a preliminary prospectus, the Prospectus, any
Issuer Free Writing Prospectus reviewed and consented to by the Representative,
and the Registration Statement.

          (h) The Underwriting Agreement. This Agreement has been duly
authorized (to the extent applicable), executed and delivered by, and is a valid
and binding agreement of, the

3

--------------------------------------------------------------------------------



Company, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

          (i) Authorization of the Common Stock; Validity of Warrants and
Warrant Agreement.

 

 

 

(i) The Common Stock included in the Units to be purchased by the Underwriters
from the Company (including units purchasable on exercise of the Underwriters’
overallotment option described in Section 2(c) and the Representative’s Warrants
described in Section 2(h)) has been duly authorized and reserved for issuance
and sale pursuant to this Agreement and, in the case of Common Stock issuable on
exercise of the Representative’s Warrants, the terms thereof and, when so issued
and delivered by the Company, will be validly issued, fully paid and
nonassessable.

 

 

 

(ii) The Unit Warrants included in the Units to be purchased by the Underwriters
from the Company have been duly and validly authorized by all required corporate
actions and will, when issued and delivered by the Company pursuant to this
Agreement, be validly executed and delivered by, and will be valid and binding
agreements of, the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

 

 

(iii) The Representative’s Warrants have been duly and validly authorized by all
required corporate actions and will, when issued and delivered by the Company
pursuant to this Agreement, be validly executed and delivered by, and will be
valid and binding agreements of, the Company, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

 

 

 

(iv) The Common Stock issuable on exercise of the Unit Warrants has been duly
authorized and reserved for issuance and sale pursuant to their terms and, when
issued and delivered by the Company pursuant to such warrants, will be validly
issued, fully paid and nonassessable.

 

 

 

(v) The Warrant Agreement has been duly and validly authorized by all required
corporate actions of the Company and will, when executed and delivered (and
assuming due and valid execution by the Warrant Agent) constitute a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

4

--------------------------------------------------------------------------------




 

 

 

(vi) Each of the Unit Warrants and the Representative’s Warrants will, when
issued, possess rights, privileges, and characteristics as represented in the
most recent form of Warrant Agreement or Representative’s Warrants, as the case
may be, filed as an exhibit to the Registration Statement.

          (j) No Applicable Registration or Other Similar Rights. Except as
fairly and accurately described in the Registration Statement, there are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

          (k) No Material Adverse Change. Except as otherwise disclosed in the
Disclosure Package, subsequent to the respective dates as of which information
is given in the Disclosure Package: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company (any such change
is called a “Material Adverse Change”); (ii) the Company has not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company in
respect of its capital stock.

          (l) Independent Accountant. Manning Elliott LLP (the “Accountant”),
who has expressed its opinion with respect to the financial statements (which
term as used in this Agreement includes the related notes thereto) filed with
the Commission as a part of the Registration Statement and included in the
Disclosure Package and the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.

          (m) Preparation of the Financial Statements. Each of the historical
financial statements filed with the Commission as a part of or incorporated by
reference in the Registration Statement, and included or incorporated by
reference in the Disclosure Package and the Prospectus, presents fairly the
information provided as of and at the dates and for the periods indicated. Such
financial statements comply as to form with the applicable accounting
requirements of the Securities Act and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included or incorporated by reference in the Registration
Statement. Each item of historical financial data relating to the operations,
assets or liabilities of the Company set forth in summary form in each of the
preliminary prospectus and the Prospectus fairly presents such information on a
basis consistent with that of the complete financial statements contained in the
Registration Statement.

          (n) Incorporation and Good Standing; Subsidiaries. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation and has corporate power
and authority to own, lease and operate

5

--------------------------------------------------------------------------------



its properties and to conduct its business as described in the Disclosure
Package and the Prospectus and to enter into and perform its obligations under
this Agreement. The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change. The Company does not own or control,
directly or indirectly, any corporation, association or other entity, other than
BioCurex Inc. China.

          (o) Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital stock of the Company is as set forth in the each
of the Disclosure Package and the Prospectus under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in each of the Disclosure Package and the Prospectus or upon exercise
of outstanding options or warrants described in the Disclosure Package and
Prospectus, as the case may be). The Common Stock conforms, and, when issued and
delivered as provided in this Agreement, the Unit Warrants and the
Representative’s Warrants will comply in all material respects to the
description thereof contained in the each of the Disclosure Package and
Prospectus. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those accurately
described in the Disclosure Package and the Prospectus. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth or incorporated by
reference in each of the Disclosure Package and the Prospectus accurately and
fairly presents the information required to be shown with respect to such plans,
arrangements, options and rights.

          (p) Quotation. The Common Stock is currently quoted on the OTC
Bulletin Board (“OTCBB”) under the symbol “BOCX.” The Company has not received
any notice that the Common Stock is no longer eligible for quotation on the
OTCBB. To the Company’s knowledge, the Company has satisfied all of the
requirements for such quotation of its Common Stock and to have the Unit
Warrants quoted on the OTCBB.

          (q) Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. The Company is not in violation of its
charter or bylaws or in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which it is a
party or by which it or it may be bound (including, without limitation, such
agreements and contracts filed as exhibits to the Registration Statement or to
which any of the property or assets of the Company is subject (each, an
“Existing Instrument”)), except for such Defaults as would not, individually or
in the aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Disclosure Package and the Prospectus (i) have
been duly authorized by all necessary corporate action and will not result in
any violation of the provisions

6

--------------------------------------------------------------------------------



of the charter or bylaws of the Company, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, or require the consent of any other party to, any Existing
Instrument, except for such conflicts, breaches, Defaults, liens, charges or
encumbrances as would not, individually or in the aggregate, result in a
Material Adverse Change and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company. No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s execution, delivery and performance of
this Agreement and consummation of the transactions contemplated hereby and by
the Disclosure Package and the Prospectus, except the registration or
qualification of the Common Stock and Unit Warrants under the Securities Act and
applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (the “FINRA”).

          (r) No Material Actions or Proceedings. Except as otherwise disclosed
in the Disclosure Package and the Prospectus, there are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s
knowledge, threatened (i) against or affecting the Company, (ii) which have as
the subject thereof any officer or director (in such capacities) of, or property
owned or leased by, the Company or (iii) relating to environmental or
discrimination matters, where in any such case (A) there is a reasonable
possibility that such action, suit or proceeding might be determined adversely
to the Company and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement. No material labor dispute with the employees of the Company exists
or, to the best of the Company’s knowledge, is threatened or imminent except for
such disputes as would not, individually or in the aggregate, result in a
Material Adverse Change.

          (s) Intellectual Property Rights. The Company owns or possesses
sufficient trademarks, trade names, patent rights, copyrights, domain names,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct its businesses
as now conducted; and the expected expiration of any of such Intellectual
Property Rights would not result in a Material Adverse Change. The Company has
not received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Change. The Company is
not a party to or bound by any options, licenses or agreements with respect to
the Intellectual Property Rights of any other person or entity that are required
to be set forth in the Disclosure Package and the Prospectus and are not
described in all material respects. None of the technology employed by the
Company has been obtained or is being used by the Company in violation of any
contractual obligation binding on the Company or, to the Company’s knowledge,
any of its officers, directors or employees or otherwise in violation of the
rights of any persons.

          (t) All Necessary Permits, etc. Except as otherwise disclosed in the
Disclosure Package and the Prospectus or except as would not result in a
Material Adverse Change, the Company possesses such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to conduct its businesses,
and the Company has not received any notice of proceedings relating to the

7

--------------------------------------------------------------------------------



revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could result in a Material Adverse
Change.

          (u) Title to Properties. The Company has good and marketable title to
all the properties and assets reflected as owned in the financial statements
referred to in Section 1(m) above (or elsewhere in the Disclosure Package and
the Prospectus), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except such
as do not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company. The real property, improvements, equipment and personal property
held under lease by the Company are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company.

          (v) Tax Law Compliance. The Company has filed all necessary federal,
state and foreign income and franchise tax returns and has paid all taxes
required to be paid by it and, if due and payable, any related or similar
assessment, fine or penalty levied against it. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1(m) above in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company has
not been finally determined.

          (w) Company Not an “Investment Company.” The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). The Company is not, and after receipt of
payment for the Units and the application of the proceeds thereof as
contemplated under the caption “Use of Proceeds” in each of the preliminary
prospectus and the Prospectus will not be, an “investment company” within the
meaning of the Investment Company Act and will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

          (x) Insurance. The Company is insured by recognized, financially sound
and reputable institutions with policies in such amounts and with such
deductibles and covering such risks as the Company reasonably believes are
adequate and customary for its business including, but not limited to, policies
covering real and personal property owned or leased by the Company against
theft, damage, destruction, acts of vandalism and earthquakes. The Company
reasonably believes that it will be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change. The Company has not been denied any insurance coverage which it
has sought or for which it has applied.

          (y) No Price Stabilization or Manipulation. The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any securities of the Company to facilitate the sale or resale of
the Common Stock or Unit Warrants or the underlying securities. The Company
acknowledges that the Underwriters may engage in passive market making

8

--------------------------------------------------------------------------------



transactions in the Units on the OTCBB in accordance with Regulation M under the
Exchange Act.

          (z) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any other person required to
be described in the preliminary prospectus or the Prospectus that have not been
described as required.

          (aa) Disclosure Controls and Procedures. The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) will be evaluated for
effectiveness as of the end of each fiscal quarter and fiscal year of the
Company and (iii) are effective in all material respects to perform the
functions for which they were established. The Company is not aware of (a) any
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls or (b) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls.

          (bb) Company’s Accounting System. The Company maintains a system of
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

          (cc) No Unlawful Contributions or Other Payments. Neither the Company
nor, to the best of the Company’s knowledge, any employee or agent of the
Company has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law or
of the character required to be disclosed in the Disclosure Package and the
Prospectus.

          (dd) Compliance with Environmental Laws. Except as would not,
individually or in the aggregate, result in a Material Adverse Change (i) the
Company is not in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental

9

--------------------------------------------------------------------------------



authorizations required for the operation of the business of the Company under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company is in violation of any Environmental Law; (ii) there is no claim,
action or cause of action filed with a court or governmental authority, no
investigation with respect to which the Company has received written notice, and
no written notice by any person or entity alleging potential liability for
investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s knowledge,
threatened against the Company or any person or entity whose liability for any
Environmental Claim the Company has retained or assumed either contractually or
by operation of law; and (iii) to the best of the Company’s knowledge, there are
no past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law or form the basis of a
potential Environmental Claim against the Company or against any person or
entity whose liability for any Environmental Claim the Company has retained or
assumed either contractually or by operation of law.

          (ee) ERISA Compliance. The Company and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder (collectively,
“ERISA”)) established or maintained by the Company or its “ERISA Affiliates” (as
defined below) are in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company, any member of any group of
organizations described in Section 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company is a member. No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company or any of its ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates,
if such “employee benefit plan” were terminated, would have any “amount of
unfunded benefit liabilities” (as defined under ERISA). Neither the Company nor
any of its ERISA Affiliates has incurred or reasonably expects to incur any
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Each “employee benefit plan” established or maintained by the
Company, or any of its ERISA Affiliates that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualification.

          (ff) Compliance with Sarbanes-Oxley Act of 2002. The Company and, to
the best of its knowledge, its officers and directors are in compliance with
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) that
are effective and are actively taking steps to ensure that they will be in
compliance with other applicable provisions of the Sarbanes-Oxley Act upon the

10

--------------------------------------------------------------------------------



effectiveness of such provisions, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

          (gg) Material Understandings, Generally. Except as fairly described in
the Prospectus and the Disclosure Package, the Company has not made a
determination to take any action and is not a party to any understanding,
whether or not legally binding, with any other person with respect to the taking
of any action that, if known to prospective purchasers of the Units, would be
likely to affect their assessment of the value or prospects of the Company or
their decision to invest in the Units.

          Any certificate signed by an officer of the Company and delivered to
the Representative or to counsel for the Underwriters shall be deemed to be a
representation and warranty by the Company to each Underwriter as to the matters
set forth therein.

          The Company acknowledges that the Underwriters and, for purposes of
the opinions to be delivered pursuant to Section 5 hereof, counsel to the
Company and counsel to the Underwriters, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.

          SECTION 2. Purchase, Sale and Delivery of the Units.

          (a) The Firm Units. Upon the terms herein set forth, the Company
agrees to issue and sell the Firm Units to the several Underwriters. On the
basis of the representations, warranties and agreements herein contained, and
upon the terms but subject to the conditions herein set forth, the Underwriters
agree, severally and not jointly to purchase the Firm Units from the Company.
The purchase price per Firm Unit to be paid by the several Underwriters to the
Company shall be $4.55 per Unit.

          (b) The First Closing Date. Delivery of the Firm Units to be purchased
by the Underwriters and payment therefor shall be made at 7:30 a.m. (Pacific
time) on January 22, 2010, or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the “First Closing Date”). The Company hereby acknowledges that
circumstances under which the Representative may provide notice to postpone the
First Closing Date as originally scheduled include, but are in no way limited
to, any determination by the Company or the Representative to recirculate to the
public copies of an amended or supplemented Prospectus or Disclosure Package or
a delay as contemplated by the provisions of Section 10.

          (c) The Optional Units; Each Subsequent Closing Date. In addition, on
the basis of the representations, warranties and agreements herein contained,
and upon the terms but subject to the conditions herein set forth, the Company
hereby grants an option to the Underwriters to purchase up to an aggregate of
180,000 Optional Units from the Company at the purchase price per Unit to be
paid by the Underwriters for the Firm Units. The option granted hereunder may be
exercised at any time and from time to time upon notice by the Representative to
the Company which notice may be given at any time within 45 days from the date
of this Agreement. Such notice shall set forth (i) the aggregate number of
Optional Units as to which the Underwriters are exercising the option, (ii) the
names and denominations in which the

11

--------------------------------------------------------------------------------



Optional Units are to be registered and (iii) the time, date and place at which
such Optional Units will be delivered (which time and date may be simultaneous
with, but not earlier than, the First Closing Date; and in such case the term
“First Closing Date” shall refer to the time and date of delivery of the Firm
Units and the Optional Units). Each time and date of delivery, if subsequent to
the First Closing Date, is called the “Subsequent Closing Date” and shall be
determined by the Representative and shall not be earlier than three or later
than five full business days after delivery of such notice of exercise.

          (d) Public Offering of the Units. The Representative hereby advises
the Company that the Underwriters intend to offer for sale to the public, as
described in the Prospectus, the Units as soon after this Agreement has been
executed and the Registration Statement has been declared effective as the
Representative, in its sole judgment, has determined is advisable and
practicable.

          (e) Payment for the Units. Payment for the Units to be sold by the
Company shall be made at the First Closing Date (and, if applicable, at any
Subsequent Closing Date) by wire transfer of immediately available funds to the
order of the Company. It is understood that the Representative has been
authorized, for its own account and the accounts of the several Underwriters, to
accept delivery of and receipt for, and make payment of the purchase price for,
the Firm Units and any Optional Units the Underwriters have agreed to purchase.
The Representative, individually and not as the Representative of the
Underwriters, may (but shall not be obligated to) make payment for any Units to
be purchased by any Underwriter whose funds shall not have been received by the
Representative by the First Closing Date or any Subsequent Closing Date, as the
case may be, for the account of such Underwriter, but any such payment shall not
relieve such Underwriter from any of its obligations under this Agreement.

          (f) Delivery of the Units. Delivery of the Firm Units and the Optional
Units shall be made through the facilities of The Depository Trust Company
unless the Representative shall otherwise instruct. Time shall be of the
essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Underwriters.

          (g) Delivery of Prospectus to the Underwriters. Not later than 10:00
p.m. (Eastern time) on the second business day following the date the Units are
first released by the Underwriters for sale to the public, the Company shall
deliver or cause to be delivered, copies of the Prospectus in such quantities
and at such places as the Representative shall request.

          (h) Representative’s Warrants. In addition to the sums payable to the
Representative as provided elsewhere herein, the Representative shall be
entitled to receive at the closing occurring on the First Closing Date, for
itself alone and not as Representative of the Underwriters, as additional
compensation for its services, Representative’s Warrants for the purchase of up
to 120,000 Units at a price of $6.00 per Unit, upon the terms and subject to
adjustment and conversion as described in the form of Representative’s Warrants
filed as an exhibit to the Registration Statement.

          SECTION 3. Covenants of the Company.

          The Company covenants and agrees with each Underwriter as follows:

12

--------------------------------------------------------------------------------



          (a) Representative’s Review of Proposed Amendments and Supplements.
During the period beginning at the Initial Sale Time and ending on the later of
the First Closing Date or such date as, in the opinion of counsel for the
Underwriters, the Prospectus is no longer required by law to be delivered in
connection with sales by an Underwriter or dealer, including under circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act (the “Prospectus Delivery Period”), prior to amending or
supplementing the Registration Statement or the Prospectus, including any
amendment or supplement through incorporation by reference of any report filed
under the Exchange Act, the Company shall furnish to the Representative for
review a copy of each such proposed amendment or supplement, and the Company
shall not file any such proposed amendment or supplement to which the
Representative reasonably object.

          (b) Securities Act Compliance. After the date of this Agreement, the
Company shall promptly advise the Representative in writing (i) when the
Registration Statement, if not effective at the Execution Time, shall have
become effective, (ii) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission, (iii) of the time
and date of any filing of any post-effective amendment to the Registration
Statement or any amendment or supplement to any preliminary prospectus or the
Prospectus, (iv) of the time and date that any post-effective amendment to the
Registration Statement becomes effective and (v) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto or of any order or notice
preventing or suspending the use of the Registration Statement, any preliminary
prospectus or the Prospectus, or of any proceedings to remove, suspend or
terminate from listing or quotation the Common Stock from any securities
exchange upon which it is listed for trading or included or designated for
quotation, or of the threatening or initiation of any proceedings for any of
such purposes. The Company shall use its best efforts to prevent the issuance of
any such stop order or prevention or suspension of such use. If the Commission
shall enter any such stop order or order or notice of prevention or suspension
at any time, the Company will use its best efforts to obtain the lifting of such
order at the earliest possible moment, or will file a new registration statement
and use its best efforts to have such new registration statement declared
effective as soon as practicable. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b) and 430A, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) were received in a timely manner by the
Commission.

          (c) Exchange Act Compliance. During the Prospectus Delivery Period,
the Company will file all documents required to be filed with the Commission
pursuant to Section 13, 14 or 15 of the Exchange Act in the manner and within
the time periods required by the Exchange Act.

          (d) Amendments and Supplements to the Registration Statement,
Prospectus and Other Securities Act Matters. If, during the Prospectus Delivery
Period, any event or development shall occur or condition exist as a result of
which the Disclosure Package or the Prospectus as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein in the light of
the circumstances under which they were made, as the case may be, not
misleading, or if it shall be necessary to amend or supplement the Disclosure
Package or the Prospectus, or to file

13

--------------------------------------------------------------------------------



under the Exchange Act any document incorporated by reference in the Disclosure
Package or the Prospectus, in order to make the statements therein, in the light
of the circumstances under which they were made, as the case may be, not
misleading, or if in the opinion of the Representative it is otherwise necessary
to amend or supplement the Registration Statement, the Disclosure Package or the
Prospectus, or to file under the Exchange Act any document incorporated by
reference in the Disclosure Package or the Prospectus, or to file a new
registration statement containing the Prospectus, in order to comply with law,
including in connection with the delivery of the Prospectus, the Company agrees
to (i) notify the Representative of any such event or condition (unless such
event or condition was previously brought to the Company’s attention by the
Representative during the Prospectus Delivery Period) and (ii) promptly prepare
(subject to Sections 3(a) and 3(e) hereof), file with the Commission (and use
its best efforts to have any amendment to the Registration Statement or any new
registration statement to be declared effective) and furnish at its own expense
to the Underwriters and to dealers, amendments or supplements to the
Registration Statement, the Disclosure Package or the Prospectus, or any new
registration statement, necessary in order to make the statements in the
Disclosure Package or the Prospectus as so amended or supplemented, in the light
of the circumstances under which they were made, as the case may be, not
misleading or so that the Registration Statement, the Disclosure Package or the
Prospectus, as amended or supplemented, will comply with law.

          (e) Permitted Free Writing Prospectuses. The Company represents that
it has not made, and agrees that, unless it obtains the prior written consent of
the Representative, it will not make, any offer relating to the Units that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405 of the Securities Act)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Securities Act; provided that the prior written
consent of the Representative hereto shall be deemed to have been given in
respect of the Free Writing Prospectuses included in Schedule B hereto. Any such
free writing prospectus consented to by the Representative is hereinafter
referred to as a “Permitted Free Writing Prospectus”. The Company agrees that
(i) it has treated and will treat, as the case may be, each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus, and (ii) has complied
and will comply, as the case may be, with the requirements of Rules 164 and 433
of the Securities Act applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.

          (f) Copies of any Amendments and Supplements to the Prospectus. The
Company agrees to furnish the Representative, without charge, during the
Prospectus Delivery Period, as many copies of each of the preliminary
prospectus, the Prospectus and the Disclosure Package and any amendments and
supplements thereto (including any documents incorporated or deemed incorporated
by reference therein) as the Representative may reasonably request.

          (g) Blue Sky Compliance. The Company shall cooperate with the
Representative and counsel for the Underwriters to qualify or register the
Common Stock and the Unit Warrants for sale under (or obtain exemptions from the
application of) the state securities or blue sky laws of those jurisdictions
designated by the Representative, shall comply with such laws and shall continue
such qualifications, registrations and exemptions in effect so long as required
for the distribution of the Common Stock and the Unit Warrants. The Company
shall not be required to

14

--------------------------------------------------------------------------------



qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The
Company will advise the Representative promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the Common
Stock and/or the Unit Warrants for offering, sale or trading in any jurisdiction
or any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

          (h) Use of Proceeds. The Company shall apply the net proceeds from the
sale of the Units sold by it in the manner described under the caption “Use of
Proceeds” in the Disclosure Package and the Prospectus.

          (i) Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Common Stock and the Unit
Warrants.

          (j) Earnings Statement. As soon as practicable and in any event no
later than 15 months after the effective date of the Registration Statement, the
Company will make generally available to its security holders and to the
Representative an earnings statement (which need not be audited) covering a
period of at least 12 months beginning after the effective date of the
Registration Statement that satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 under the Securities Act.

          (k) Periodic Reporting Obligations. During the Prospectus Delivery
Period, the Company shall file, on a timely basis, with the Commission all
reports and documents required to be filed under the Exchange Act. Additionally,
the Company shall report the use of proceeds from the issuance of the Units as
may be required under Rule 463 under the Securities Act.

          (l) Company to Provide Interim Financial Statements. Prior to the
First Closing Date and, if applicable, each Subsequent Closing Date, the Company
will furnish the Underwriters, as soon as they have been prepared by or are
available to the Company, a copy of any unaudited interim financial statements
of the Company for any period subsequent to the period covered by the most
recent financial statements appearing in the Registration Statement and the
Prospectus.

          (m) Quotation. The Company will use its best efforts to include,
subject to notice of issuance, the Common Stock and the Unit Warrants on the
OTCBB.

          (n) INTENTIONALLY OMITTED

          (o) Warrant Solicitation Fees. The Company hereby engages the
Representative, on a non-exclusive basis, as its agent for the solicitation of
the exercise of the Unit Warrants. The Company will (i) assist the
Representative with respect to the solicitation, if requested by the
Representative, and (ii) provide the Representative, and direct the Company’s
transfer and warrant agent to provide to the Representative, at the Company’s
cost, lists of the record and, to the extent known, beneficial owners of the
Unit Warrants. Commencing one year from the effective date of the Registration
Statement, the Company will pay the Representative a commission of five percent
(5%) of the exercise price of the Unit Warrants for each Unit

15

--------------------------------------------------------------------------------



Warrant exercised, payable on the date of such exercise, on the terms provided
for in the Warrant Agreement, only if permitted under the rules and regulations
of the FINRA and only to the extent that a holder who exercises Unit Warrants
specifically designates, in writing, that the Representative solicited the
exercise. The Representative may engage sub-agents in its solicitation efforts.
The Company agrees to disclose the arrangement to pay solicitation fees to the
Representative in any prospectus used by the Company in connection with the
registration of the shares of Common Stock underlying the Unit Warrants.

          (p) Right of First Refusal. For a period of 36 months from the
effective date of the Registration Statement, the Company grants the
Representative the right of first refusal to act as lead underwriter for any and
all future public and private equity and debt offerings of the Company, or any
successor to or subsidiary of the Company, excluding ordinary course of business
financings such as bank lines of credit, accounts receivable and factoring. The
Representative shall have thirty (30) days from receipt of written notice with
regard to any such offering to exercise its right of first refusal with respect
thereto.

          (q) Future Reports to the Representative. During the period of five
years hereafter, the Company will furnish, if not otherwise available on EDGAR,
to the Representative at 811 SW Naito Parkway, Portland, Oregon 97204 Attention:
Syndicate Department: (i) as soon as practicable after the end of each fiscal
year, copies of the Annual Report of the Company containing the balance sheet of
the Company as of the close of such fiscal year and statements of income,
stockholders’ equity and cash flows for the year then ended and the opinion
thereon of the Company’s independent public or certified public accountants;
(ii) as soon as practicable after the filing thereof, copies of each proxy
statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other report filed by the Company with the Commission, the
FINRA or any securities exchange; and (iii) as soon as available, copies of any
report or communication of the Company mailed generally to holders of its
capital stock.

          (r) Investment Limitation. The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Units in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.

          (s) No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

          (t) Existing Lock-Up Agreements. Except as described in the
Prospectus, there are no existing agreements between the Company and its
security holders that prohibit the sale, transfer, assignment, pledge or
hypothecation of any of the Company’s securities. The Company will direct the
transfer agent to place stop transfer restrictions upon the securities of the
Company that are bound by such “lock-up” agreements for the duration of the
periods contemplated therein.

          SECTION 4. Payment of Expenses.

          (a) The Representative shall be entitled to reimbursement from the
Company, for itself alone and not as Representative of the Underwriters, to a
non-accountable expense allowance equal to 3% of the aggregate initial public
offering price of the Firm Units. The

16

--------------------------------------------------------------------------------



Representative shall be entitled to withhold this allowance on the Closing Date
related to the purchase of the Firm Units.

          (b) In addition to the payment described in Paragraph (a) of this
Section 4, the Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including without limitation (i) all
expenses incident to the issuance and delivery of the Units (including all
printing and engraving costs, if any), (ii) all fees and expenses of the
registrar and transfer agent of the Common Stock, (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Units to the Underwriters, (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors, (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), each Issuer Free Writing Prospectus, each preliminary prospectus and
the Prospectus, and all amendments and supplements thereto, and this Agreement,
(vi) all filing fees, attorneys’ fees and expenses incurred by the Company or
the Underwriters in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Units for offer and sale under the state securities or blue sky laws, and, if
requested by the Representative, preparing and printing a “Blue Sky Survey” or
memorandum, and any supplements thereto, advising the Underwriters of such
qualifications, registrations and exemptions, (vii) the filing fees incident to
the FINRA’s review and approval of the Underwriters’ participation in the
offering and distribution of the Units, and (viii) all other fees, costs and
expenses referred to in Item 25 of Part II of the Registration Statement. Except
as provided in this Section 4, Section 6, Section 8 and Section 9 hereof, the
Underwriters shall pay its own expenses, including the fees and disbursements of
its counsel.

          SECTION 5. Conditions of the Obligations of the Underwriters. The
obligations of the several Underwriters to purchase and pay for the Firm Units
as provided herein on the First Closing Date and, with respect to the Optional
Units, each Subsequent Closing Date, shall be subject to (1) the accuracy of the
representations and warranties on the part of the Company set forth in Section 1
hereof as of the date hereof and as of the First Closing Date and each
Subsequent Closing Date as though then made; (2) the timely performance by the
Company of its covenants and other obligations hereunder; and (3) each of the
following additional conditions:

          (a) Accountant’s Comfort Letter. On the date hereof, the
Representative shall have received from the Accountant, a letter dated the date
hereof addressed to the Underwriters, in form and substance satisfactory to the
Representative, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to underwriters, delivered according
to Statement of Auditing Standards No. 72 (or any successor bulletin), with
respect to the audited and unaudited financial statements and certain financial
information contained in the Registration Statement and the Prospectus (and the
Representative shall have received an additional two conformed copies of such
accountant’s letter for the several Underwriters).

          (b) Effectiveness of Registration Statement; Compliance with
Registration Requirements; No Stop Order. For the period from and after
effectiveness of this Agreement and

17

--------------------------------------------------------------------------------



prior to the First Closing Date and, with respect to the Optional Units, any
Subsequent Closing Date:

 

 

 

(i) the Company shall have filed the Prospectus with the Commission (including
the information required by Rule 430A under the Securities Act) in the manner
and within the time period required by Rule 424(b) under the Securities Act; or
the Company shall have filed a post-effective amendment to the Registration
Statement containing the information required by such Rule 430A, and such
post-effective amendment shall have become effective; and

 

 

 

(ii) no stop order suspending the effectiveness of the Registration Statement,
or any post-effective amendment to the Registration Statement, shall be in
effect and no proceedings for such purpose shall have been instituted or
threatened by the Commission.

          (c) No Material Adverse Change. For the period from and after the date
of this Agreement and prior to the First Closing Date and, with respect to the
Optional Units, each Subsequent Closing Date, in the judgment of the
Representative there shall not have occurred any Material Adverse Change.

          (d) Opinion of Counsel for the Company. On each of the First Closing
Date and each Subsequent Closing Date the Representative shall have received the
opinion of Morse, Zelnick, Rose & Lander LLP, counsel for the Company, dated as
of the First Closing Date or the Subsequent Closing Date, as applicable,
substantially in the form attached as Exhibit A (and the Representative shall
have received an additional two conformed copies of such counsel’s legal opinion
for the several Underwriters).

          (e) Opinion of Counsel for the Underwriters. On each of the First
Closing Date and each Subsequent Closing Date the Representative shall have
received the opinion of Holland & Knight LLP, counsel for the Underwriters,
dated as of the First Closing Date or each Subsequent Closing Date, as
applicable, in a form satisfactory to the Representative (and the Representative
shall have received an additional two conformed copies of such counsel’s legal
opinion for the several Underwriters).

          (f) Officers’ Certificate. On each of the First Closing Date and each
Subsequent Closing Date, the Representative shall have received a written
certificate executed by the Chairman of the Board, Chief Executive Officer or
President of the Company and the Chief Financial Officer or Chief Accounting
Officer of the Company, dated as of such Closing Date, to the effect that the
signers of such certificate have reviewed the Registration Statement, the
Prospectus and any amendment or supplement thereto, any Issuer Free Writing
Prospectus and any amendment or supplement thereto and this Agreement, to the
effect set forth in subsection (b)(ii) of this Section 5, and further to the
effect that:

 

 

 

(i) for the period from and after the date of this Agreement and prior to such
Closing Date, there has not occurred any Material Adverse Change;

18

--------------------------------------------------------------------------------




 

 

 

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such Closing Date; and

 

 

 

(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date.

          (g) Bring-down Comfort Letter. On each of the First Closing Date and
each Subsequent Closing Date, the Representative shall have received from the
Accountant a letter dated such date, in form and substance satisfactory to the
Representative, to the effect that it reaffirms the statements made in the
letter furnished by it pursuant to subsection (a) of this Section 5, except that
the specified date referred to therein for the carrying out of procedures shall
be no more than three business days prior to the First Closing Date or
Subsequent Closing Date, as the case may be (and the Representative shall have
received an additional two conformed copies of such accountant’s letter for the
several Underwriters).

          (h) Lock-Up Agreement from Certain Securityholders of the Company. On
or prior to the date hereof, the Company shall have furnished to the
Representative an agreement in the form of Exhibit B hereto from each of the
Company’s officers, directors and more than 5% stockholders, and such agreement
shall be in full force and effect on each of the First Closing Date and each
Subsequent Closing Date.

          (i) Additional Documents. On or before each of the First Closing Date
and each Subsequent Closing Date, the Representative and counsel for the
Underwriters shall have received such information, documents and opinions as
they may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Units as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.

          If any condition specified in this Section 5 is not satisfied when and
as required to be satisfied, this Agreement may be terminated by the
Representative by notice to the Company at any time on or prior to the First
Closing Date and, with respect to the Optional Units, at any time prior to each
Subsequent Closing Date, which termination shall be without liability on the
part of any party to any other party, except that Section 4, Section 6, Section
8 and Section 9 shall at all times be effective and shall survive such
termination.

          SECTION 6. Reimbursement of Underwriters’ Expenses. If this Agreement
is terminated by the Representative pursuant to Section 5 or Section 11, or by
the Company pursuant to Section 7, or if the sale to the Underwriters of the
Units on the First Closing Date or Subsequent Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or to comply with any provision hereof, the Company
agrees to reimburse the Representative and the other Underwriters (or such
Underwriters as have terminated this Agreement with respect to themselves),
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Representative and the Underwriters in connection
with the proposed purchase and the offering and sale of the Units, including but
not limited to fees and disbursements of counsel, printing

19

--------------------------------------------------------------------------------



expenses, travel expenses, postage, facsimile and telephone charges; provided,
however, that the Company shall only reimburse the Representative (and not any
of the other Underwriters) for fees and disbursements of counsel.

          SECTION 7. Effectiveness of this Agreement. This Agreement shall not
become effective until the later of (i) the execution of this Agreement by the
parties hereto and (ii) notification (including by way of oral notification from
the reviewer at the Commission) by the Commission to the Company of the
effectiveness of the Registration Statement under the Securities Act; provided
that Sections 4, 6, 8 and 9 shall at all times be effective.

          Prior to such effectiveness, this Agreement may be terminated by any
party by notice to each of the other parties hereto, and any such termination
shall be without liability on the part of (a) the Company to any Underwriter,
except that (solely in the case where the Company has terminated this Agreement
pursuant to this Section 7) the Company shall be obligated to reimburse the
expenses of the Representative and the Underwriters pursuant to Sections 4 and 6
hereof, or (b) any Underwriter to the Company except that the provisions of
Section 8 and Section 9 shall at all times be effective and shall survive such
termination.

          SECTION 8. Indemnification.

          (a) Indemnification of the Underwriters.

          (1) The Company agrees to indemnify and hold harmless each
Underwriter, its officers and employees, and each person, if any, who controls
any Underwriter within the meaning of the Securities Act and the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which
such Underwriter or such controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based (i) upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, including any information
deemed to be a part thereof pursuant to Rule 430A, Rule 430B and Rule 430C under
the Securities Act, or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; or (ii) upon any untrue statement or alleged untrue statement of
a material fact contained in any Issuer Free Writing Prospectus, any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; or (iii) in whole or in part upon any inaccuracy in
the representations and warranties of the Company contained herein; or (iv) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; or (v) upon any act or failure to act or any alleged act
or failure to act by any Underwriter in connection with, or relating in any
manner to, the Common Stock or the offering contemplated hereby, and which is
included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) or (ii)
above, provided that the Company shall not be liable under this clause (v) to
the extent that a court of competent jurisdiction shall have determined by a
final judgment that such loss, claim,

20

--------------------------------------------------------------------------------



damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Underwriter through its bad faith
or willful misconduct; and to reimburse each Underwriter and each such
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Representative) as such expenses are
reasonably incurred by such Underwriter or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Representative expressly for use in
the Registration Statement, any Issuer Free Writing Prospectus, any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a)(1) shall be in addition to
any liabilities that the Company may otherwise have.

          (b) Indemnification of the Company, its Directors and Officers. Each
Underwriter agrees, severally and not jointly, to indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, or any such
director, officer, or controlling person may become subject, under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Underwriter), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Issuer Free Writing Prospectus, any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto), or arises
out of or is based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, any Issuer Free Writing
Prospectus, any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by the Representative expressly for use therein; and to
reimburse the Company, or any such director, officer, or controlling person for
any legal and other expense reasonably incurred by the Company, or any such
director, officer, or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company hereby acknowledges that the only
information that the Underwriters have furnished to the Company expressly for
use in the Registration Statement, any Issuer Free Writing Prospectus, any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) are the statements set forth in the table in the first paragraph and in
the Section entitled “Stabilization” under the caption “Underwriting” in the
preliminary prospectus and the Prospectus; and the Underwriters confirm that
such statements are correct. The indemnity agreement set forth in this Section
8(b) shall be in addition to any liabilities that each Underwriter may otherwise
have.

21

--------------------------------------------------------------------------------



          (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 8 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (the Representative in the case of Section 8(b) and Section
9), representing the indemnified parties who are parties to such action) or (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

          (d) Settlements. The indemnifying party under this Section 8 shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by Section
8(c) hereof, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified

22

--------------------------------------------------------------------------------



party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding.

          SECTION 9. Contribution. If the indemnification provided for in
Section 8 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying parties on the one hand, and the
indemnified parties, on the other hand, from the offering of the Units pursuant
to this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying parties, on the one hand, and the indemnified parties,
on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the indemnifying
parties, on the one hand, and the indemnified parties, on the other hand, in
connection with the offering of the Units pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Units pursuant to this Agreement (before deducting expenses)
received by the indemnifying parties, and the total underwriting discount
received by the indemnified parties, in each case as set forth on the front
cover page of the Prospectus bear to the aggregate initial public offering price
of the Units as set forth on such cover. The relative fault of the indemnifying
parties, on the one hand, and the indemnified parties, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by indemnifying
parties, on the one hand, or the indemnified parties, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

          The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 8(c), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8(c) with respect to notice of commencement of any action shall apply if
a claim for contribution is to be made under this Section 9; provided, however,
that no additional notice shall be required with respect to any action for which
notice has been given under Section 8(c) for purposes of indemnification.

          The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other

23

--------------------------------------------------------------------------------



method of allocation which does not take account of the equitable considerations
referred to in this Section 9.

          Notwithstanding the provisions of this Section 9, no Underwriter shall
not be required to contribute any amount in excess of the underwriting
commissions received by such Underwriter in connection with the Units
underwritten by it and distributed to the public. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations to contribute
pursuant to this Section 9 are several, and not joint, in proportion to their
respective underwriting commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each officer and employee of an
Underwriter and each person, if any, who controls an Underwriter within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as such Underwriter; and each director of the Company, each officer
of the Company who signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company.

          SECTION 10. Default of One or More of the Several Underwriters. If, on
the First Closing Date or each Subsequent Closing Date, as the case may be, any
one or more of the several Underwriters shall fail or refuse to purchase Units
that it or they have agreed to purchase hereunder on such date, and the
aggregate number of Units which such defaulting Underwriter or Underwriters
agreed but failed or refused to purchase does not exceed 10% of the aggregate
number of the Units to be purchased on such date, the other Underwriters shall
be obligated, severally, in the proportions that the number of Firm Units set
forth opposite their respective names on Schedule A bears to the aggregate
number of Firm Units set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as may be specified by the
Representative with the consent of the non-defaulting Underwriters, to purchase
the Units which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase on such date. If, on the First Closing Date or each
Subsequent Closing Date, as the case may be, any one or more of the Underwriters
shall fail or refuse to purchase Units and the aggregate number of Units with
respect to which such default occurs exceeds 10% of the aggregate number of
Units to be purchased on such date, and arrangements satisfactory to the
Representative and the Company for the purchase of such Units are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of Section
4, Section 6, Section 8 and Section 9 shall at all times be effective and shall
survive such termination. In any such case either the Representative or the
Company shall have the right to postpone the First Closing Date or each
Subsequent Closing Date, as the case may be, but in no event for longer than
seven days in order that the required changes, if any, to the Registration
Statement and the Prospectus or any other documents or arrangements may be
effected.

          As used in this Agreement, the term “Underwriter” shall be deemed to
include any person substituted for a defaulting Underwriter under this Section
10. Any action taken under this Section 10 shall not relieve any defaulting
Underwriter from liability in respect of any default of such Underwriter under
this Agreement.

          SECTION 11. Termination of this Agreement. Prior to the First Closing
Date and, with respect to Optional Units, each Subsequent Closing Date, whether
before or after notification by

24

--------------------------------------------------------------------------------



the Commission to the Company of the effectiveness of the Registration Statement
under the Securities Act, this Agreement may be terminated by the Representative
notice given to the Company if at any time (i) trading or quotation in any of
the Company’s securities shall have been suspended or limited by the Commission
or by the OTCBB; (ii) a general banking moratorium shall have been declared by
any of federal, New York or Texas authorities; (iii) there shall have occurred
any outbreak or escalation of national or international hostilities or any
crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions that, in the judgment of the Representative is
material and adverse and makes it impracticable to market the Units in the
manner and on the terms described in the Prospectus or to enforce contracts for
the sale of securities; or (iv) in the judgment of the Representative there
shall have occurred any Material Adverse Change (regardless of whether any loss
associated with such Material Adverse Change shall have been insured). Any
termination pursuant to this Section 11 shall be without liability on the part
of (a) the Company to any Underwriter, except that the Company shall be
obligated to reimburse the expenses of the Representative and the Underwriters,
(b) any Underwriter to the Company, or (c) of any party hereto to any other
party except that the provisions of Section 8 and Section 9 shall at all times
be effective and shall survive such termination.

          SECTION 12. No Advisory or Fiduciary Responsibility. The Company
acknowledges and agrees that: (i) the purchase and sale of the Units pursuant to
this Agreement, including the determination of the public offering price of the
Units and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Underwriters,
on the other hand, and the Company is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary of the Company or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Underwriter has assumed and will not
assume an advisory, agency or fiduciary responsibility in favor of the Company
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether such Underwriter has advised or is
currently advising the Company on other matters) and no Underwriter has any
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement; (iv) the several
Underwriters and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
that the several Underwriters have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Underwriters have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
several Underwriters with respect to any breach or alleged breach of agency or
fiduciary duty.

          This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the several Underwriters, or
any of them, with respect to the subject matter hereof.

25

--------------------------------------------------------------------------------



          SECTION 13. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers, and of the several Underwriters set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Underwriter
or the Company or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Units sold hereunder and any termination of this Agreement.

          SECTION 14. Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

 

 

 

If to the Representative:

 

 

 

 

 

Paulson Investment Company, Inc.

 

 

811 SW Naito Parkway, Suite 200

 

 

Portland, OR 97204

 

 

Facsimile: (503) 243-6095

 

 

Attention: Syndicate Department

 

 

 

 

with a copy to:

 

 

 

 

 

Holland & Knight LLP

 

 

111 SW Fifth Avenue, Suite 2300

 

 

Portland, OR 97204

 

 

Facsimile: (503) 241-8014

 

 

Attention: Mark A. von Bergen, Esq.

 

 

 

 

If to the Company:

 

 

 

 

 

BioCurex, Inc.

 

 

7080 River Road, Suite 215

 

 

Richmond, British Columbia, Canada V6X 1X5

 

 

Facsimile: (604) 207-9165

 

 

Attention: Ricardo Moro-Vidal

 

 

 

 

with a copy to:

 

 

 

 

 

Morse, Zelnick, Rose & Lander LLP

 

 

405 Park Avenue, Suite 1401

 

 

New York, NY 10022

 

 

Facsimile: (212) 838-9190

 

 

Attention: Joel J. Goldschmidt, Esq.

          Any party hereto may change the address for receipt of communications
by giving written notice to the others.

26

--------------------------------------------------------------------------------



          SECTION 15. Successors. This Agreement will inure to the benefit of
and be binding upon the parties hereto, including any substitute Underwriters,
pursuant to Section 10 thereof, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 8 and Section 9,
and in each case their respective successors, and personal representatives and
no other person will have any right or obligation hereunder. The term
“successors” shall not include any purchaser of the Units as such from any of
the Underwriters merely by reason of such purchase.

          SECTION 16. Partial Unenforceability. The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof. If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

          SECTION 17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF OREGON
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

          SECTION 18. Consent to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in Portland, Oregon or the courts
of the Oregon in each case located in Portland, Oregon (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

          SECTION 19. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

          Each of the parties hereto acknowledges that it is a sophisticated
business person who was adequately represented by counsel during negotiations
regarding the provisions hereof,

27

--------------------------------------------------------------------------------



including, without limitation, the indemnification provisions of Section 8 and
the contribution provisions of Section 9, and is fully informed regarding said
provisions. Each of the parties hereto further acknowledges that the provisions
of Sections 8 and 9 hereto fairly allocate the risks in light of the ability of
the parties to investigate the Company, its affairs and its business in order to
assure that adequate disclosure has been made in the Registration Statement, any
preliminary prospectus and the Prospectus (and any amendments and supplements
thereto), as required by the Securities Act and the Exchange Act.

          The respective indemnities, contribution agreements, representations,
warranties and other statements of the Company and the several Underwriters set
forth in or made pursuant to this Agreement shall remain operative and in full
force and effect, regardless of (i) any investigation, or statement as to the
results thereof, made by or on behalf of any Underwriter, the officers or
employees of any Underwriter, any person controlling any Underwriter, the
Company, the officers or employees of the Company, or any person controlling the
Company, (ii) acceptance of the Units and payment for them hereunder and (iii)
termination of this Agreement.

          Except as otherwise provided, this Agreement has been and is made
solely for the benefit of and shall be binding upon the Company, the
Underwriters, the Underwriters’ officers and employees, any controlling persons
referred to herein, the Company’s directors and the Company’s officers who sign
the Registration Statement and their respective successors and assigns, all as
and to the extent provided in this Agreement, and no other person shall acquire
or have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include a purchaser of any of the Units from any of the
several Underwriters merely because of such purchase.

28

--------------------------------------------------------------------------------



          If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to the Company the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.

 

 

 

 

Very truly yours,

 

 

 

 

BIOCUREX, INC.

 

 

 

 

By:

/s/ Denis Burger

 

 

--------------------------------------------------------------------------------

 

 

Name:   Denis Burger, Ph.D.

 

 

Title:     Executive Chairman

          The foregoing Underwriting Agreement is hereby confirmed and accepted
by the Representative as of the date first above written.

PAULSON INVESTMENT COMPANY, INC.
Acting as Representative of the several
Underwriters named in the attached Schedule A.

 

 

 

By:

/s/ Lorraine Maxfield

 

 

--------------------------------------------------------------------------------

 

 

Name:   Lorraine Maxfield

 

 

Title:     SVP Corporate Finance

 

29

--------------------------------------------------------------------------------



SCHEDULE A

 

 

 

 

 

Underwriters

 

Number of Firm
Units to be
Purchased

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Paulson Investment Company, Inc.

 

 

1,080,000

 

Noble International Investments, Inc.

 

 

120,000

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total

 

 

1,200,000

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

SCH. A-1

--------------------------------------------------------------------------------



SCHEDULE B

Issuer Free Writing Prospectus

None

SCH. B-1

--------------------------------------------------------------------------------



Schedule C

Pricing Terms

Price per Unit to public: $5.00

Underwriting discounts and commissions per Unit: $0.45

Offering proceeds to the Company, before expenses: $5,460,000

Closing Date: January 22, 2010

EX.B-1

--------------------------------------------------------------------------------